SOSA, Senior Justice, specially concurring. I agree with the majority that some discipline in this matter is warranted. However, I feel the discipline imposed by the majority is overreaction. I have read the letters of commendation of the judge and based on all the evidence I feel we are imposing punishment for ignorance instead of dishonesty. The letters of recommendation as to his performance in office are very high. I would issue an order of suspension rather than removal. The electorate should determine after a suspension whether he should be retained or removed.